Fill in this information to identify your case and this filing:

Debtor 1 j Va Yad

Last Name

Debtor 2
(Spouse, if filing) Firsl Name Middle Name Last Name

United States Bankruptcy Court for the: Soh. UP District of le clive. WA
Gase number }4- O04). * JIG; “7

 

 

ot

 

  

amended filing

Official Form 106A/B
Schedule A/B: Property 12115

In each category, separately list and describe items. List an asset only once. if an asset fits in more than one category, list the asset in the
category where you think it fits best. Be as complete and accurate as possible, If two married people are filing together, both are equally
responsible for supplying correct information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known}. Answer every question.

 

 

Ea Describe Each Residence, Building, Land, or Other Reai Estate You Own or Have an Interest In

 

1. en or have any !egal or equitable interest in any residence, building, land, or similar property?

No. Go to Part 2.
CJ Yes. Where is the property?

at is the property? Check all that apply. Do not deduct secured claims or exemptions. Put
QQ Single-family home the amount of any secured claims on Schedule D:

 

 

 

 

44. Sa ae Creditors Who Have Claims Secured by Property.
Street address, if available, or other description 5 Duplex or multi-unit building
Condominium or cooperative Current value of the Current value of the
L) Manufactured or mobile home entire property? portion you own?
CQ) tang $ 5
LY investment property
- CJ Timeshare Describe the nature of your ownership
City State ZIP Code O oth interest (such as fee simple, tenancy by
er the entireties, or a life estate), if known.

 

Who has an interest in the property? Check one.

CQ) debter 4 only
County LY Debtor 2 only
C1 Debtor 1 and Debtor 2 onty
(J At least ane of the debtors and another

Other information you wish to add about this item, such as iocal
property identification number:

 

 

CL] Check if this is community property
(see instructions)

 

If you own or have more than one, list here:

 

 

 

 

What is the property? Check al that apply. Do not deduct secured claims or exemptions, Put
CL) Single-family home the amount of any secured claims on Schedule D-
1.2. Ly Duplex or mutti-unit building Creators Who Have Claims Secured by Property.
Street address, if available, or other description . :
L] Condominium or cooperative Current value of the Current value of the -
Q) Manufactured or mobile home entire property? portion you own?
LJ tang % 5
LY investment property
Ot Describe the nature of your ownership
City State ZIP Code imeshare interest (such as fee simple, tenancy by
Q) other the entireties, or a life estate), if known.

 

Who has an interest in the property? Check one.

LJ Debtor 1 only

CL) Debtor 2 only

LI Debtor 1 and Debtor 2 oaly LI Check if this is community property
L At least one of the debtors and another (see instructions)

 

 

County

Other information you wish to add about this item, such as local
property identification number:

 

Official Form 106A4/B Schedule A/B: Property page 1
Middle Name Last Mame

Debtor 1 Valente YE viv Case number (itkrewnt Ge O0D4 - 5 IG-- 7

i

What is the property? Check all that apply. Deo not deduct secured ciaims or exemptions. Put - :

 

 

 

 

 

 

 

 

 

LJ Single-family home the amount of any secured claims on Schedule O:
4.3. Co Credifors Who Have Claims Secured by Property, |

Street address, if available, or other description Q Duplex or multi-unit building Semmes y votbeee s+ ere

(2 Condominium or cooperative Current value of the Current value of the
ro o

LJ Manufactured or mobile home entire property portion you oven
LJ Land $ $
LJ Investment property

City Site zipcode (2 Timeshare Describe the nature of your ownership
oO interest {such as fee simple, tenancy by

Other the entireties, or a life estate), if known.

Who has an interest in the property? Check one.
J Debtor 1 only

County LY Debtor 2 only
LJ Debtor + and Debtor 2 only Ly Check if this is community property
(CY At east one of the debtors and another (see instructions)
Other information you wish to add about this item, such as local
property identification number:

>. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for pages $ AO
you have attached for Part 1. Write that number here. vcceceuvacecaceacecsccscursevecsversersserssnesscsserenstseteeneseneceeseseceseres aD

 

 

 

Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles
you own that someone else drives. Hf you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

 

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

 

 

 

 

L) No
LI] Yes
3.1. Make: Who has an interest in the property? Check one. 5 not deduct secured claims or exemptions. Put
Ct pebtor 1 the amount of any secured claims on Schedule D:
Model: Q r 1 only Creditors Who Have Claims Secured by Property.
Debtor 2 only Ln vans:
Year: CE} Debtor t and Debtor 2 only cure property? the certion you e of the
Approximate mileage: ____ C1 At least one of the debtors and another own
Other information:
1) Check if this is community property (see s. $
instructions)
tf you own or have more than one, describe here:
3.2. Make: Who has an interest in the property? Check one. Do not deduct secured claims or exemptions. Put
_ Op { dhe amount of any secured claims on Schedule D:
Model: ebtor 1 only Creditors Who Have Claims Secured by Property.

CL) Debter 2 only
Current value of the Current value of the

Year.
(1) Debtor 1 and Debtor 2 only entire property? portion you own?
Approximate mileage: _ C At least one of the debtors and another
Other information:
: $ $

 

 

(i check if this is community property (see
: instructions)

 

Official Form 1064/6 Schedule A/B: Property page 2
VAERE

Debtor 1

‘Yooma

 

Who has an interest in the property? Check one.

Vi Name Middle Name Last Name
3.3, Make:
Model: LJ debtor 1 onty
LY Debtor 2 only
Year:

Approximate mileage:
Other information:

 

 

3.4. Make:
Model:
Year:

Approximate mileage:

 

Other information:

 

 

LJ Debtor 1 and Debtor 2 only
LJ At least one of the debtors and another

CL) check if this is community property (see
instructions)

Who has an interest in the property? Check one.

(4 Debtor 1 only

LI Debtor 2 only

LJ Debtor 1 and Debtor 2 only

C1) At teast one of the debtors and ancther

Q] Check if this is community property (see
instructions)

Case number tif cow ae OOD 7 SIS “7

 

De not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Whe Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

Do not deduct secured claims or exemphons. Put
the amount of any secured claims on Schedule D:
Creditors who Have Clains Secured by Property.
Current value of the Current value of the
entire property? portion you own?

4, Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

L} No
OC Yes

41. Make:
Model:
Year:

Other information:

 

if you own or have more than one, list here:

42. Make:
Model:

Year:

 

Other information:

 

5. Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for pages

Whe has an interest in the property? Check one.

L) Debtor 1 onty

C} Debtor 2 anty

LJ Debtor 1 and Debtor 2 only

CI At least one of the debtors and another

L] Check if this is community property (see
instructions)

Who has an interest in the property? Check one.

Q) Debtor 4 only

C2 pester 2 only

QJ Gebter 1 and Debtor 2 only

CJ At least one of the debtors and another

CD Check if this is community property (see
instructions)

you have attached for Part 2. Write that number here ..

Official Form 1064/B

Schedule A/B: Property

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the
portion you own?

Current value of the
entire property?

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Properly.

Current value ofthe Current value of | the
entire property? portion you own?

>

 

page 3
cars pelea” Yoouy Beale FO COHLIIG “7

Last Name

 

a Your Personal and Household Items
Current value of the
: Do you own or have any legal or equitable interest in any of the following items? portion you own?
De not deduct secured claims
or exemptions.

6. Household goods and fumishings
oe Major appliances, furniture, linens, china, kitchenware
No

 

L) Yes. Describe.........

 

 

7. Electronics

Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners, music
Wa collections; electronic devices including cell phones, cameras, media players, games
No

UI Yes. Describe.......... $
Lue, a. on cece ts + mms tas ts i
: g. Collectibles of value
Exampigs: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects,
stamp, coin, or baseball card collections; other collections, memorabilia, collectibles
No ren ft 4 meee . eee . eee evneene Ses Samus sn

 

Yes. Describe. ......... [

9. Equipment for sports and hobbies

Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes
and kayaks; carpentry tools; musical instruments

 

 

 

 

 

 

No ensriies—een Cen wee ates Ls baa sc aramuenint 4 gee piminne reee «se
L) Yes. Describe........... : $
10. Firea
Exapfhies: Pistols, rifles, shotguns, ammunition, and related equipment
No «anita “sen cette tans nem | cae + simtnnanin + sninme, sa s+ nnn ©
CO Yes. Deseribe.......... 5
11. Clothes
Examefles: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
No os es ee me oe sennnmess se cs ange em = mn
Yes. Describe...) :§
. 42. Jewelry
Examples/Everyday jewelry, costume jewelry, engagement ngs, wedding rings, heirloom jewelry, watches, gems,
gold, silver
No ” veces ete memenemeanineey annette ccc uta eee amnmiensnnuoyengs © seuesnesnee os snenannndpag +s omereanenett © sttannnne tonne 7 ot teeeneee cn vanentaensoninn ot tenenense ted :
CD Yes. Describe........... iB

: 13.Non-fa nimals
Exarmpflas: Dogs, cats, birds, horses

No pn wets
LI Yes. Describe...........

 

_ 14. Any opr personal and household items you did not already list, including any health aids you did not list

 

 

 

 

 

 

 

 

 

No LMA SN, Se at ean © woe . snanocesomrn ss + athanannsnnnnenans «+ seeeeeceeeeeseeeeen,
LJ Yes. Give specific | $
information. ........ Le cm, me nS nanmncit ni sine ese sos ssa sv cimauserss -
15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached $ kJ
for Part 3. Write that number Mere... cc cscese cece ceteseeseeesstnares co notnannaensttnan sts ceeuvaranscecnecgnne scene senna cesgenres >

Official Form 1064/B Schedule AJB: Property page 4
Hidde Name Last Name

ES bee Your Financial Assets

Do you own or have any jegal or equitable interest in any of the following?

\/ A.
Debt Valea YO +l 0 01/22/19 1400 Oy pI IE - |

 

Current value of the
portion you own?

De not deduct secured claims
or exemptions.

16.Cash
Examples: Money you have in your waltet, in your home, in a safe deposit box, and on hand when yau file your petition

ON _
OS occ cccccceueeser cess senses vissssecaecoceceteaneerceecseresecctisenasaceaeeesccaseeausaterenaceeceeesccanammaneorancoceceeatiataniicnoescens teas CASH occ § 15 ‘ GCG oO

 

. 17. Deposits of money
Examples’ Checking, savings, or other financial accounts, certificates of deposit; shares in credit unions, brokerage houses,
and other simitar institutions. If you have multiple accounts with the same institution, list each.

No
CF Yes. Institution name:

17.1. Checking account:

 

+7.2. Ghecking account:

 

 

17.3. Savings account:

17.4. Savings account:

 

we ff 4 Ff

i

17.5. Certificates of deposit:

 

47.6. Other financial account:

 

17.7. Other financial account:

 

17.8. Other financial account:

 

17.9. Other financial account:

 

 

18. Bonds, m | funds, or publicly traded stocks
Exampiés: Band funds, investment accounts with brokerage firms, money market accounts

EP Yes. Institution or issuer name:

 

 

 

 

 

 

Name of entity: : % of ownership:
LD Yes. Give specific 0% %
information abou 0% %
0% 9

 

Official Form 106A4/B Schedule A/B: Property page 5
Nae 194 Nobo. 1 F . omy pat
Debtor 4 Wales C- _ ‘[euwy ‘ - OCU: ING “]

Case number Gf known,

 

. 20. Government and corporate bonds and other negotiable and non-negotiable instruments

Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
a instruments are those you cannot transfer to someone by signing or delivering them.
No

OC) Yes. Give specific  !ssuer name:
information about

 

 

 

  
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

thEM.......ecccceee $
$
3
21, Retirement,or pension accounts
Example® Interests in IRA, ERISA, Keogh, 401(k}, 403(b), thrift savings accounts, or other pension or profit-sharing plans
No
OC) Yes. List each
account separately. Type of account: Institution name:
401(k) or similar plan: $
Pension plan: $
IRA: 3
Retirement account: $
Keogh: $
Additional account: 3
Additional account: $
* 92 Security deposits and prepayments
Your share of all unused deposits you have made so that you may continue service or use from a company
Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications
Ss, or others
CY Yes. Institution name or individual:
Electric: $
Gas: $
Heating cil: $
Security deposit on rental unit: $
Prepaid rent: $
Telephone: 5
Water: $
Rented furniture: $
Other: $
' 23. Annu} {A contract for a periodic payment of money to you, either for life or for a number of years)
No
QD Yes we. Issuer name and description:
3
$

 

Official Form 106A/B Schedule A/B: Property page 6
haf ( “of »LGOTR Nr
Debtor 1 Valerr’e: 15 Onsl Case number (ff known, a OCW ANG -7

 

 

 

 

 

 

 

  

 

 

 

 

 

 

 

    
    

 

 

Fisst Name Middle Name Last Name }
: 24 Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
26 US©. §§ 530(b)(1), 529A(b), and 529(b)(1).
No
re Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):
$
25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers
me for your benefit
No
ee on se a en ny
LJ Yes. Give specific
information about them... .$
ccs vues ne nea on. sects 04 mn
26. Patents, egpyrights, trademarks, trade secrets, and other intellectual property
Examgieé: Internet domain names, websites, proceeds from royalties and licensing agreements
No
<n . Loe a Loe seg
L) Yes. Give specific
information about them. __: &
27. Licenses,franchises, and other general intangibles
Exa s: Building permits, exclusive licenses, cocperative association holdings, liquor licenses, professional licenses
No -  etae seeeueeaeesseeneenseeneeneeendh AAW Medhtbe oe oe ee . ee cetteteetemeceneneeneeeeneeeede be MAMA CEO nnn Gennes ee enenee soememeneemnn Meni een nn neaeaneaeany
[} Yes. Give specific
information about them... | $
Money or property owed to you? Current value of the
portion you own?
Ba act deduct secured
claims or exemptions.
28. Tax ds owed to you
No de tanewnnnnnnetinygeeninies cones cee 8 nad IIINaNNanenaneneenmapennennenee nee ee | ANNs ieenteaneenttany
C1 Yes. Give specific information | rederak
about them, including whether: i
you already filed the retums : : State:
and the tax years. ............0000 Local: $
“Past due or lump sum alimony, spousal support, chikd support, maintenance, divorce settlement, property settlement
pov - nnninnnnaiinnnnnngss, nnn .
QO) Yes. Give specific information. ............ ‘
: : Alimony: $
Maintenance: $.
Support: 5
_ Divorce settlement: $
: Property settlement: 5.
30. Other amoupt? someone owes you
npaid wages, disability insurance payrnents, disability benefits, sick pay, vacation pay, workers’ compensation,
Social Security benefits; unpaid loans you made to someone else
No Gece ceseee stew eenaaeesnaeessneessaeeesae ee e000 FSH ft tne smmmemeedeeenneessnedt an ee tetttneesaneeseaneesaneeseameenaitedtansegay 1 ratty temamenmamens ememammanaannny gg 10 ”
() Yes. Give specific information...
§

Official Form 106A/B Schedule A‘B: Property page 7
de toot
Debtor 1 VAR yey Case number df known) i qo OOD 2? NG- 7

First Name Maddie Name [ast Narn

  
 

insurance policies
: Health, disability, or life insurance; health savings account (HSA}: credit, homeowner's, or renter’s insurance

 

 

 

 
 

 

 

 

 

 

 

 

 

 

 

No
CL] Yes. Name the insurance company = Company name: Beneficiary: Surrender or refund value:
of each policy and list its value. ...
3.
- 32, Any interest in property that is due you from someone who has died
If you are re beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive
prope, cause someone has died.
No sesputenngeseeneeeneenneeneess eee ae . ae ene MN aenneensennennneanee eons on - ee
C) Yes. Give specific information............. [ i
i$
: 33, Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
Exapttles: Accidents, employment disputes, insurance claims, or rights to sue
No Lae uronennana sovonsonensonensonereeiennggeneneneennne _eevecneconerccosscoccosecnecosecneeeteenpen se meee RENRoRRCURE NR NReEE
OQ) Yes. Describe each claim... i
is
$
35, Any ncial assets you did not already list
No ve Pm
Cd Yes. Give specific information........... | 5
36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
for Part 4. Write that number here .. ceveseessssisanuesranasusnentensssceeeeesiimseseteeeansisnananseseesen ccceeeesiiseessisseeeneeceeeeveneeeee esis SD $

 

 

 

Describe Any Business-Related Property You Own or Have an interest In. List any real estate in Part 1.

37. bo youu or have any legal or equitable interest in any business-related property?
No. Go to Part 6.
LJ Yes. Go to line 38.

Current value of the
portion you own?

De pot deduct secured claims _
or exempiions.

. 38. a receivable or commissions you already earned
No . ee eae Ne I en ne ceeeneenn eden AAR A A eee eateedennen Lsonsoonconsonseonsese - eee cannes ee NEA a enna Leonwconeonsenn ek oe . -

LJ Yes. Describe.......

 

 

 

    
 
 

ipment, furnishings, and supplies
fes: Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones, desks, chairs, electronic devices

39. Office

No eee ae we eee en tide .
Q) Yes. Describe... ‘

Official Form 106A4/B Schedule A/B: Property page &
Firsl Name Maddie Name

| $2 19-06 ; MPI ROB BISN \-
Debtor 4 VaieR 1c Seung Case number grknown i OCD 5-6

40. Machi _ fixtures, equipment, supplies you use in business, and tools of your trade

No Meets fn name tt Loe oe
UL Yes. Describe.......

«neat

 

 

 

 

L) Yes. Describe.......

 

 

42. ale partnerships or joint ventures
0

 

 

LI Yes. Describe... Name of entity: % of ownership:
% $
% 3.
% $

 

43. Cus r lists, mailing lists, or other compilations

 

 

 

 

 

 

 

 

 

 

No
LJ Yes. Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?
O No mee seem eeeteen nee ee OES Ee nneennedd seen OM ee
CD Yes. Describe........! :
L s
———e
44, Any pdiness elated property you did not already list
No
L) Yes. Give specific 5
information .........
$
3
3
$
$
45. Add the dollar value of alt of your entries from Part 5, including any entries for pages you have attached $
for Part 5. Write that mumber Were o.oo cccccceseneeensrirernsosneeeeeee seat aneessusnamacconssnsscteauanaengs eteesonanescondaaasenragnaceetinsss > rs

 

 

 

 

Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
If you own or have an interest in farmland, list it in Part 1.
: 46.Do n or have any legai or equitable interest in any farm- or commercial fishing-related property?
No. Go to Part 7.
0 Yes. Go to line 47.
Current value of the

portion you own?

Do net deduct secured claims .
or exemptions. :

 

Official Form 106A/B Schedule A/B: Property page 9
~

4 OOBR TING 7

1
‘
©

‘nsf aF lg ic
Debtor 1 Wale KA C- WD U MV 4 Case number of mown fi

Middie Name Lat Name

48, Crops: her growing or harvested

No Lor crete tannin masa Lovee
LI Yes. Give specific ;
information. sores)

 

45. Fanpat fishing equipment, implements, machinery, fixtures, and tools of trade
. No
QD) Yes.

 

 

 

 

 

O Yes. Give specific! © ceesneinannneyiney © enn ne ae ene ene Sc ceanate nats At stm
information. man $
§2. Add the dollar value of all of your entries from Part 6, including any entries for pages you have attached $
for Part 6. Write that number here esc ssssssssssseestsssseessnsunessseeanasgsonescnsseetsessocetueusessoesteseecssotuasasseeesinaasssseesiiie SD

 

 

wie Describe All Property You Own or Have an Interest in That You Did Not List Above

 

53. Do you have other property of any kind you did not already list?
Exa s; Season tickets, country club membership

No
L] Yes. Give specific :
information. ............/

 

 

 

 

_ $4. Add the dollar value of all of your entries from Part 7. Write that number Were oe ete teenie eteee > $

 

List the Totals of Each Part of this Form

55, Part 1: Total real estate, We 2 ooocccccccescssssescsesssssssscssssssuessstssuessseneeisseennunneneeceiceeessinuscstianavseesiiieaeseiecensi DF

! 56, Part 2: Total vehicles, line § $
57. Part 3: Total personal and household items, line 15 %
58. Part 4: Total financial assets, tine 36 $

59, Part 5: Total business-related property, line 45 $
60. Part 6: Total farm- and fishing-related property, line 52 $
61. Part 7: Total other property not listed, line 54 Ss

62. Total personal property. Add lines 56 through 61. ...............-.... is : Copy personal property total > +S

 

63. Total of all property on Schedule AJB. Add line 55 + line 62.2... eee eect ee cece tee sere ee enenne rn nenceas cceccaeeeneneie neta $

 

 

 

Official Form 106A/B Schedule A/B: Property page 10
Fill in this information to identify your case:

 

 

 

—
Middie Name

Debtor 2

(Spouse, if filing) First Name Middla Nannie Last Name

United States Bankruptcy Court for ne Sbofeep hoisric of Incl; A MA
“4 -
Case number i y- ODD ID -JIG ° ]

(H known) 1} Check if this is an
amended filing

 

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property 12:15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any
additional pages, write your name and case number (if known).

 

 

1. Do any creditors have claims secured by your property?
mee this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
Yes. Fill in all of the information below.

List All Secured Claims

: 2. List all secured claims. H a creditor has more than one secured claim, list the creditor separately }
for each claim. If more than one creditor has a particular claim, list the other creditors in Part 2.
As much as possible, jst the claims in alphabetical order according to the creditor's name.

Column B- “Column ©
"Value of collateral Unsecured
iat supports this portion

 

 

 

 

 

 

 

 

 

 

 

 

 

    

 

 

[2.4] ( Ae a Oy Adio Fic describe the property that secures the clalim: $ 3
Creditors Name =p J THN \ mene .
2040 thal Ra St, Ear
Number Street
kK cA al As olsne date you file, the claim is: Check all that apply.
t UD A Vi # eet
A opto 40 Untiquidated
City Slaie ZIP Code C2 pisputed
“. the debt? Check one. Nature of lien. Check ail that apply.
Debtor 1 only EY an agreement you made (such as mortgage or secured
LY Debtor 2 only car loan)
O Debter 4 and Debtor 2 only L) Statutory tien (such as tax lien, mechanic's lien)
( Atleast one of the debtors and another [Judgment tien from a lawsuit
C) Other (including a right to offset}
© Check if this claim relates to a
community debt
__ Date debt was Incurred ______ Last 4 digits of account number a ree Caner gael a tem ete
54 ‘ : 7 vo —
raat D n vVErqent Or wo peeqary the property that secures the claim: §. $

 

Cor sburCing OBE COPA, oui Stombing

Number Street

p d : Bow Goo =; _ you file, the claim is: Check all that apply.
Renato ul WA GOS Ta trrenitate

 

 

 

State ZIP Code oO Disputed
oe the debt? Check one. Nature of tlen. Check all that apply.
Debtor 1 only [J An agreement you made (such as merigage or secured
L} Debtor 2 only car loan)
O bebtor 1 and Debtor 2 only LI Statutory lien (such as tax lien, mechanic's len)

CO At least one of the debtors and another 1) Judgment lien from a lawsuit - 4 C
Gk Biher (including a right to offset)
C1 Check if this clalm relates to a
community debt
Date debt was incurred

vscesnenndh, ot ORR oF ON eee ee

Add the dollar value of your entries in Column A on this page. Write that number here:

_Last 4 digits of account number

 

‘eccinaEDay tae TRESS. “a pgp =

 

Official Form 166D Schedule D: Creditors Who Have Claims Secured by Property pagetof
 

 

. ‘od 24
nr VAleue — ——_foung veeseptr an, [4 COMA —WS-T

First Name Middle Name

 

  
  

 

 

 

 

 

 

 

Additional Page a a Column A Column B | Column C
After listing any entries on this page, number them beginning with 2.3, followed wate conve otal a a portion
by 2.4, and so forth. : claim “ tary
c+ ito {; D Kornrege 4 Describe the property that secures the claim: $ lo % Ih O 50 $ $
Creditors Name . .
(Ste lod Ged Cacd debt
Nurnber

 

Ad Conporale. Bd — he date you file, the claim is: Check all that apply.
NorfoK, Va DBS OE concen

 

State ZIP Code Unliquidated

CI} Disputed

, the debt? Check one. Nature of lien. Check all that apply.
Debtor 1 only J An agreement you made (Such as mortgage or secured
Debtor 2 only car loan)
0) Debtor 1 and Debtor 2 only OQ Statutory lien (such as tax lien, mechanic's lien)
O Atleast one of the debtors and another oer lien from a lawsuit
Other (including a right to offset)

LJ Check If this claim relates to a
community debt

Date debt was Incurred Last 4 digits of account number
LJ LA. JM. 4 Describe the property that secures the claim: 3s Sh Sh O O- 3 $
el me ; pee x
1p 3 as Credit Cacd —
i 0. Be % | Io 0 As of the date you file, the claim is: Check all that apply.
P trate
Unliquidated

 

 

 
 
 

 

 

 

 

City ] State ZIP Code OQ bisputea
ae, the debt? Check one. Nature of lien. Check all that apply.
Debior 1 only QO) An agreement you made (such as morigage or secured
U bdester 2 only car Ioan)
Q) Debtor 1 and Debtor 2 only CJ Statutory lien (such as tax tien, mechanic's lien)
LD At least one of the debtors and ancther a Judgment lien from a lawsuit

OO check if this claim relates to a GGther (including a right to offset)

community debt

Date debt was incurred Last 4 digits of account number

 

reteset os mambimimiititttiese teen +

 

 

 

L_| Wow DD i wt Rospvree Describe the property that secures the claim: § .00 5 $
SID Unitinown Sov(cre

‘PH. 8 Street Q
0. OK GS G oo date you file, the claim is: Check all that appiy.
A NY Roe f 1X FL a ingent

 

 

 

 

 

 

1A ZIP Code Br Conaated
OQ Disputed
toon the debt? Check one. Nature of Jien. Check ail that apply.
Debtor 1 onty 2 Anagreement you made {such as mortgage or secured
L} Debtor 2 only car loan}
C1 Debtor 1 and Debtor 2 only CL) Statutory lien (such as tax lien, mechanic's fien)
EJ At jeast one of the debtors and another CI Judgment lien from a lawsuit

Other (including a night to offset)
Q) Check ff this claim relates to 2
community debt

Date debt was incurred Last 4 digits of account number __

Add the dollar value of your entries in Column A on this page. Write that number here:

 

If this i is the last page of fyour form, add the dollar value totals from all pages.

Official Form 106D Additional Page of Schedule D: Creditors Who Have Claims Secured by Property page sof
First Name Middle Name

Debtor 1 Volec iC, ony Case number iinowrs 9-082 (a “yiG- ]

EE ist Others to Be Notified for a Debt That You Already Listed

’ Use this page only if-you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For examph, if a collection
agency {s trying to collect from you for a debt you owe to someone else, list the creditor in Part 1, and then list the collection agency here. Similarty, if
you have more than one creditor for any of the debts that you listed in Part 1, list the additional creditors here. If you do not have additional persons to
be notified for any debts in Part 1, do not fill out or submit this page.

 

 

 

 

 

 

 

 

 

 

 

i | On which line in Part 1 did you enter the creditor?
Name Last 4 digits ofaccount number
Number Street
City State ZIP Code
[| On which line in Parti dki you enterthe creditor?
Name Last 4 digits ofaccount number
Number Street
City Stale ZIP Gode
[| On which Ilne in Part 1 did you enter the creditor?
Name Last 4 digits of account number

 

Number Street

 

 

 

City State ZIP Code

On which line in Part 1 did you enter the creditor?

 

U

 

 

 

 

Name Last 4 digits of accountnumber
Number Street
City State ZIP Code

[| On which Ilne in Part 1 did you enter the creditor?

 

Name Last 4 digits of account number =

 

Number Street

 

 

 

 

 

 

 

 

City State ZIP Code

[| On which [Ine in Part 1 did you enter the creditor?
Name Last 4 digits of account number =
Number Street
City State ZIP Code

Official Form 106D Part 2 of Schedule D: Creditors Who Have Claims Secured by Property page of _
Fiilin this information to identify your case.

   
 

Debtor 1 Yo UR

First Name Midale Name LastName J

   

Debtor 2
(Spouse, if filing} Fist Name Midis Name Last Name

United States Bankruptcy Court fer ne SOV: badistrct ind ANA
Case number I9- OO2IR 7 JSG * 7 Check if this is:

(if know}
C) An amended filing
QC) A supplement showing postpetition chapter 13
income as of the following date:

Official Form 1061 MM DD? YYY
Schedule I: Your Income 4215

Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2}, both are equally responsible for
supplying correct information. H you are married and not filing jointly, and your spouse is living with you, Include information about your spouse.
you are separated and your spouse is not filing with you, do not include information about your spouse. lf more space is needed, attach a
separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

 

 

Part 4: Describe Employment

4. Fillin your employment
information. Debtor 1 Debtor 2 or non-filing spouse

 

If you have more than one job,
attach a separate page with

 

information about additional Employment status al QO) Employed
employers. ot employed C] Not employed
Include part-time, seasonal, or
sel-employed work. a

Occupation

Occupation may include student
or homemaker, if it applies.

Employer's name

 

Employer's address

 

Number Street Number Street

 

 

 

City State ZIP Code City State ZIP Code

How tong employed there?

Ea Give Details About Monthly Income

 

Estimate monthly Income as of the date you file this form. if you have nothing to report for any line, write $C in the space. Include your non-filing
spouse unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines

below. If you need more space, attach a separate sheet to this form.

For Debtor 1 For Debtor 2 or
nen-filing spouse

2. List monthly gross wages, salary, and commissions (before all payroll
deductions}. If not paid monthly, calculate what the monthly wage would be. 2. $ $

3. Estimate and list monthly overtime pay. 3. +¢$ + $3

4. Calculate gross income. Add fine 2 + line 3. 4] $ b $

 

 

 

 

 

 

Official Form 1061 Schedule |: Your Income page 1
sow. Veer. Young

 

 

 

 

Case number (i known, | 9 7 00%242- “JIG- 7

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Fes! Kame Mikhe Name Last Name yy
For Debtor 1 For Debtor 2 or
non-filing spouse
Copy lime 4 Were... ccc cece ccc cee ca scene ca cevavavaerarstaneratinenssasesceee PA, $ $
5. List all payroll deductions:
5a. Tax, Medicare, and Social Security deductions 5a. = §$ oa $
5b. Mandatory contributions for retirement plans 5b. = § SE. $
5c. Voluntary contributions for retirement plans 5c. = 5 = $
§d. Required repayments of retirement fund loans fd § > $
5e. Insurance Se § , $
5f. Domestic support obligations 5f. $ $
5g. Union dues 5g. & $
:  §h. Other deductions. Specify: Sh. +3 +3
' 6. Add the payroll deductions. Add iines 5a + 5b + 5c + 5d + 5e+5f+5q+Sh. 6. 5 Da $
. aw -
7, Calculate total monthly take-home pay. Subtract line 6 from line 4. 7. $ GZ $
. 8. List all other income regularly received:
| Ba. Net income from rental! property and from operating a business,
profession, or farm
Attach a statement for each property and business showing gross
receipts, ordinary and necessary business expenses, and the total 5 $
monthly net income. 8a.
8b. Interest and dividends 8b. $ (ZB $
8c. Family support payments that you, 2 non-filing spouse, or a dependent
regularly receive
incude alimony, spousai support, child support, maintenance, divorce $ 5
settlement, and property settlement. 8c. a
8d. Unemployment compensation &d.  § Z §
de. Social Security Be. = §$ $
&f. Other government assistance that you regularly receive
Include cash assistance and the value (if known} of any non-cash assistance
that you receive, such as food stamps (benefits under the Supplemental
Nutrition Nex Pragram} or housing subsidies. : D O
Specify: Od aA 8f. s_ |,.0¢ §
1 .
8g. Pension or retirement income 8g. §$ Os $
8h. Other monthly income. Specify: 8h. +$ { 2 + $
_ 9. Add all other income. Add lines 8a + 8b + 8c + 8d + Se + BF +8g + Bh. 9. $ { 2 $
40. Calculate monthly income. Add line 7 + line 9. Y _
Add the entries in fine 10 fer Debtor t and Debtor 2 or non-filing spouse. 10} & $ ~

'11. State all other reqular contributions to the expenses that you list in Sehedule J.

: 13.Do xpect an increase or decrease within the year after you file this form?

Official Farm 106!

 

 

 

 

Inciude contributions from an unmaried partner, members of your household, your dependents, your roommates, and other

friends or relatives.

De not include any amounts already included in lines 2-40 or amounts that are not available to pay expenses listed in Schedule J.

Specify:

 

12, Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.

Write that amount on the Summary of Your Assets and Liabilities and Certain Statistical Information, if it applies

No.

11.4 2
12. 5 7

Combined
monthly income

 

 

 

 

 

LJ Yes. Explain:

 

 

Schedule I: Your Income

 

 
Fitl in this information to identify your case:

Yound
J

Check if this is:

Mitdie Name

 

(Spouse, if filing} Fist Name Middle Name Lax! Name O An amended filing

\ . . . ws
United States Bankruptcy Court for ne vit een bistrict of nd i hy vA 0 oxperwee. ae tthe forowing date. chapter 13
: 2 = i .
Case number fe 7 6024 Q- JSG 7

tit j MM / DDI YYYY¥

 

 

Official Form 106J
Schedule J: Your Expenses 12/45

Be as complete and accurate as possible. If two married people are filing together, both are equaily responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

 

 

Part 1: Describe Your Household

 

1, eon case?
No. Go to line 2.
LJ Yes. Does Debtor 2 live in a separate household?
CJ No

 

 

2. Bo you have dependents?
Dependent’s relationship to Dependent’s Does dependent live

De not list Debtor ¢ and CI Yes. Fill out this information for Debtor 1 or Debtor 2 age with you?
Debtor 2. each dependent...
OC} No

Do not state the dependents’
names. CO} Yes

 

(2 No
Cl Yes

Q}No |
Yes

C) No
OC} Yes

L] Yes
3. Do your expenses include a

expenses of people other than
yourself and your dependents? Cl Yes

 

 

 

 

 

ara Estimate Your Ongoing Monthly Expenses

Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy Is filed. If this is a supplomental Schedule J, check the box at the top of the form and fill in the
applicable date.

 

Include expenses paid for with non-cash government assistance if you know the value of a
such assistance and have included it on Schedule i: Your income (Official Form 1061) Your expenses

4. The rental or home ownership expenses for your residence. Include first mortgage payments and 5 LX
any rent for the ground or lot. 4. $
F not included in line 4: t
4a. Real estate taxes 4a, 5 AX
4b. Property, homeowner's, or renters insurance 4b. $
4c, Home maintenance, repair, and upkeep expenses 4c. 3

4d. Homeowner's association or condominium dues 4d, $ A- }

Official Form 106J Schedule J: Your Expenses page 1
Debtor + wa — —— J

§. Additional mortgage payments for your residence, such as home equity ioans 5.

6. Utilities:

éa. Electricity, heat, natural gas 6a.
8b. Water, sewer, garbage collection &b.
6c. Telephone, cell phone, Internet, satellite, and cable services 6c.
6d. Other. Specify: 6d,

7. Food and housekeeping supplies 7.

8. Childcare and children’s education costs 8.

9, Clothing, laundry, and dry cleaning 9.
10. Personal care products and services 10.
11. Medical and dental expenses tt.
12. Transportation. Include gas, maintenance, bus or train fare.

De not include car payments. 12.
13. Entertainment, clubs, recreation, newspapers, magazines, and books 13.
44, Charitable contributions and religious donations 14,
15. Insurance.

Do not include insurance deducted from your pay or included in lines 4 or 20.

15a. Life insurance 18a.

15b. Heath insurance 15b.

16¢. Vehicle insurance 18c.

45d. Other insurance. Specify: 15d.
16. Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.

Specify: 46.
17. Installment or lease payments:

47a, Car payments for Vehicle 1 17a.

17b. Gar payments for Vehicle 2 17b.

17c. Other. Specify: 17c.

17d. Other. Specify: 17d.
18. Your payments of alimony, maintenance, and support that you did not report as deducted from

your pay on line §, Schedule |, Your fneome (Official Form 14061). 18.
19. Other payments you make to support others who do not live with you.

Specify: 19.
20. Other real property expenses not included in lines 4 or 5 of this form or on Schedule t: Your income.

Official Form 106

Young

a leme

 

 

 

 

 

 

 

20a, Mortgages on other property

20b. Real estate taxes

20c. Property, homeowner's, of renter's insurance
20d. Maintenance, repair, and upkeep expenses

20e, Homeowner's association or condeminium dues

Schedule J: Your Expenses

cose nme yuan (9- DOHA-TIO-7

 

20a.

20b,

20.

20d.

20¢.

Your expenses

=<

 

ww Ff © 6 FF Ff HF

ih

4 64 #4 oF

Ft

 

4

=
Ne

-

ii

cd

 

ff 4 fF oF

page 2
Name

Debior Valea. pu Ma case nnver ema 147 OULU A-IIG -'7

 

 

21. Other. Specify: 21. #$
ooo ~
22. Calculate your monthly expenses. i
22a. Add lines 4 through 21. 22a. | $
22b. Copy line 22 (monthly expenses for Debter 2), if any, from Official Form 106-2 22b. | $
22c. Add line 22a and 22b. The resuit is your monthly expenses. 226, $ eT
t |
23. Calculate your monthly net income. ly
23a. Copy line 12 (your combined monthly income) from Schedule f. 23a. S$
23b. Copy your monthly expenses from line 22c above. 23b. 4g bo
at
23c. Subtract your monthly expenses from your monthly income. ce
The result is your monthly net income. 23c. s

 

 

 

24. Do you expect an increase or decrease in your expenses within the year after you file this fonn?

For example, do you expect to finish paying for your car loan within the year or do you expect your
morigage payment te increase or decrease because of a modification to the terms of your mortgage?

 

Official Form 106J Schedule J: Your Expenses page 3
Fillin this information to identify your case:

Deator 1

 

Debtor 2
(Spouse, if fling) Firsi Name OM ame

United States mora tcy Court gre ot ued eet tad (AN Ae

 

Case number
(if kina}

 

Q) Check if this is an

 

 

amended filing

Official Form 106Dec
Declaration About an Individual Debtor’s Schedules 4245

 

 

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both, 18 U.S.C. §§ 152, 1341, 1519, and 3571.

n or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?
No

LI Yes. Name of person _ Attach Bankrupicy Petition Preparer's Notice, Declaration, and
Signature (Official Form 119).

Under penalty of perjury, | declare that | have read the summary and schedules filed with this declaration and
that they are true and correct.

\JallmeAApunry— x

Signature of Debtor 1 Signature of Debtor 2
0-22-19

Date Date
MM OD f YYYY MMi DOS YYTY

 

can : f vey be Rpm cbyihs a Maite oes

 

Official Form 106Dec Declaration About an Individual Debtor’s Schedules
Fill in this information to identify your case:

DUNG

Last Mame J
Debtor 2

(Spouse, if filing} First Name Middle Name Last Name

United States Bankruptcy Court for thes but WIV District of. Ti YANA
case number 19-COVID “S30e - 7 OQ) Check if this is an

(if known} amended filing

 

 

 

Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7 1:2

 

if you are an individual filing under chapter 7, you must fill out this form if:

@ creditors have claims secured by your property, or

@ you have leased personal property and the lease has not expired.

You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list on the form.
If two married people are filing together in a joint case, both are equally responsible for supplying correct information.

Beth debtors must sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known).

Ea List Your Creditors Who Have Secured Claims

- 4. For any creditors that you listed in Part 1 of Schedute D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
, information below.

 

 

Identify the creditor and the property that Is collateral What do you intend to do with the property that Bil you claim the property
secures a debt? as exempt on Schedule C7

rome: Care Max, (ute Pane rr we

name: :

he Se Lh (2 Retain the property and redeem it. L] Yes

iti : 1 eV
Desorption of OVA Cheyt Med U Retain the property and enter into a
securing debt: As? Cu | Ot | Vv Reaffirmation Agreement.
LJ Retain the property and [explain]:

Creditors (J Surrender the property. Q) Ne

name:
we (C1 Retain the property and redeem tt. LI Yes

Description of . .

property C) Retain the property and enter into a

Reaffirmation Agreement.

securing debt:
() Retain the property and [explain]:

 

 

 

Creditors CL) Surrender the property. QC) No
name:

ue £) Retain the property and redeem it. CL) Yes
cropeny of C) Retain the property and enter into a

P Reaffirmation Agreement.

securing debt:
C) Retain the property and [explain]:

 

 

Creditors LJ Surrender the property. 0) No
name:

sven C) Retain the property and redeem it. QO Yes
ope of CJ Retain the property and enter into a
P Reaffirmation Agreement.

securing debt:
LY Retain the property and [explain):

 

Official Form 108 Statement of Intention for Individuals Filing Under Chapter 7 page 1
Debtor 1 Vo, lead Yo UvG Case number (17 known} | q- 00> a “TN “ ]

First Name Middie Name Last Name

 

List Your Unexpired Personal Property Leases

For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 1066},
. fill in the information below. Do not list real estate leases. Unexpired feases are leases that are still in effect; the lease period has not yet
: ended. You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S-C. § 365{p)(2).

 

 

 

 

Describe your unexpired personal property jeases Will the jease be assumed?
Lessors name: LI No
oes oe. Aves
: Description of leased
‘ property:
Lessor’s name: LJ No
ae en ws Des
Description of eased
property:
Lessor's name: QO Noe
Description of leased O) Yes
property:
Lessor's name: LI No
QO) Yes
Description of leased
property:
Lessor's name: LI No
Yes
Description of leased
property:
Lessor’s name: gy No
komen O Yes
Description of leased
property:
Lessors name: OI No :
coven Seectee ws cae seein te O ves

Description of leased
property:

 

Cee +

Under penalty of perjury, | declare that I have indicated my intention about any property of my estate that secures a debt and any
personal property that is subject to an unexpired lease.

« Volo Ljound.. x

Signature of Debter 1 G Signature of Debter 2
pate O//22. abla uy Date
umi {DD MMi ODT YYYY

Official Form 108 Statement of Intention for individuals Filing Under Chapter 7 page 2

 

 
